954 So.2d 1178 (2007)
Ronald PLAVNICKY, Petitioner,
v.
Laurie DELUICIA, Respondent.
Nos. 4D07-466, 4D07-527.
District Court of Appeal of Florida, Fourth District.
April 11, 2007.
Melody Ridgley Fortunato of Fortunato & Associates, P.A., Fort Lauderdale, for petitioner.
Joyce A. Julian of Joyce A. Julian, P.A., Fort Lauderdale, for respondent.
PER CURIAM.
Ronald Plavnicky petitioned this court for a writ of prohibition to prevent the trial judge from presiding in the post-dissolution matters pending below. Plavnicky also petitioned this court for a writ of mandamus to compel the trial judge to rule on a pending motion for disqualification. On February 6, 2007, this court issued the former wife orders to show cause why the petitions should not be granted. Issuing the show cause order on the petition for writ of prohibition automatically stayed the proceedings in the trial court pursuant to Florida Rule of Appellate Procedure 9.100(h). However, the trial judge subsequently ruled on the motion for disqualification and entered some additional orders regarding contempt proceedings. Plavnicky then filed a second petition for writ of prohibition.
The trial judge did not have jurisdiction while the stay was in effect, and as a result, these orders are a nullity. See Leslie v. Leslie, 840 So.2d 1097 (Fla. 4th DCA 2003). Accordingly, the orders entered after the February 6, 2007 show *1179 cause order are vacated without prejudice for the judge to reissue the orders. The three petitions are otherwise denied. The record does not show that the successor judge is in fact "not fair and impartial." Fla. R. Jud. Admin. 2.330(g).
WARNER, POLEN and MAY, JJ., concur.